Title: From James Madison to James Madison, Sr., 19 December 1796
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Decr. 19. 1796
We have been concerned as well as disappointed in not having a single line from Orange since we left it. Fanny has written by every post; & has reminded you & complained of it. I have never even heard whether Mordicai got back safe or not. I refer to the letter to my brother William, for the state of things here, the price of wheat &c. You expressed a wish that some articles for Negro’s cloathing &c. might be got for you. The mercantile distresses & the influx of British Goods agst. which the French have shut the ports of Europe, afford a better chance of getting them cheap than has perhaps at any time happened. It will be necessary however that Mr. Dunbar shd. remit the funds for the purpose. I have not yet recd. the remittance for Fanny, nor heard from him on the subject. Our provisions &c. sent to Fredg. are not yet arrived; and from the advance of the Season we begin to despair of their coming at all. The loss will be sensible to our comfort, as well as to our œconomy. Even the Butter from Alexanda. seems likely to miscarry. I shall be glad to learn whether Mr. Chuning finished my Stables, and whether he shingled the Barn: if the latter has not yet been done, I wish the shingles to be kept for further orders. I beg you to inform me also of the prospect of Clover seed; that I may multiply if necessary the chances of a supply. I must if possible get as much as will be wanted for one field at Sawney’s, & one if not two at Black Meadow. I hope Js. Coleman has got the sowing box made for œconomizing the seed. We all unite in our best affections to you & my mother. Yr. affe. son
Js. Madison Jr
